Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is the first Office action and in response to the preliminary amendment filed on 01/29/2019 for Application No. 16/321,568.  By the amendment, claims 10-17 are pending with claims 1-9 being canceled and newly claims 10-17 being added.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDSs’) received on 01/29/2019, 03/12/2019 and 07/15/2021 have been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-17 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Yutaka et al. (DE19838169A1, machine translation).
10, Yutaka discloses (see at least Figs. 1, 5 and paragraphs [0014], [0076] and [0082]) a method for operating a clutch (21) a drive train of a vehicle (2) with the clutch (21), a drive motor (1), a primary axis (see Fig. 1) comprising:
arriving first wheels (14fr, 14fl) by the drive motor as first axis and a secondary axis having second wheels (14rl, 14rr) are driven by the drive motor (1) via the clutch (21) as second axis, 
adjusting the clutch (21) between a closed position (i.e., under an engagement condition), 
wherein a first coupling torque of the clutch is set (see at least Figs. 3a-3f and paragraphs [0067]-[0072]), and 
at least a second position differing from the closed position (see at least Figs. 3a-3c and paragraphs [0067] and [0069], i.e., coupling torque curve between points A and C), 
wherein a second coupling torque of the clutch that is lower than the first coupling torque is set, determining at least one coefficient of friction of a roadway the vehicle is located on (see at least claim 2 and paragraphs [0007] and [0026]); and 
as a factor of the determined coefficient of friction (see at least paragraph [0056]): 
adjusting a basic torque of the clutch, which is prestressed in the second position by the basic torque (see at least claim 1, i.e., by changing an engagement torque of the changing a transfer clutch 21 characterized by road static friction coefficient estimating means).

Regarding claim 11, Yutaka discloses the method according to claim 10, wherein the basic torque is adjusted as a factor of a steering angle of the vehicle (see at least paragraphs [0030], [0039, [0048], [0053], [0055] and [0056]).

Regarding claim 12, Yutaka discloses the method according to claim 10, wherein a speed of at least one of the wheels is measured, with the coefficient of friction being determined as a factor of the measured speed (see at least paragraph [0077]).

13, Yutaka discloses the method according to claim 10, wherein the coefficient of friction is determined as a factor of a steering angle of the vehicle (see at least paragraphs [0055] and [0056]).

Regarding claim 14, Yutaka discloses the method according to claim 10, wherein at least one acceleration affecting the vehicle is measured, with the coefficient of friction being determined as a factor of the measured acceleration (see at least paragraphs [0049] – [0051], i.e., lateral acceleration Gy and yaw angular acceleration dγ/dt).

Regarding claim 15, Yutaka discloses the method according to claim 10, wherein the coefficient of friction is determined as a factor of a yaw rate of the vehicle (see at least paragraphs [0051], [0052] and [0077]).

Regarding claim 16, Yutaka discloses the method according to claim 10, wherein by an electronic computing device of the vehicle (see at least Fig. 2, i.e., the driving force distribution control device 90 of the transmission control unit 110), based on at least one computational mode (see at least paragraphs [0048] - [0050]), an expected behavior of the vehicle is calculated, with the coefficient of friction being determined as a factor of calculated behavior (see at least Fig. 2 and paragraph [0039]).

Regarding claim 17, Yutaka discloses the method according to claim 10, wherein as the clutch a frictionally engaged clutch, particularly a multi-plate clutch, is being used (see at least Fig. 1 and paragraph [0025]).

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the cited documents on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on Monday - Thursday at (571) 272 - 6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3655